Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-14 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1-14  are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented below, 
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer-readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of 
“a. providing a platform establishing a sponsorship junction involving a first set of activities defined by a set of sponsoring brands, including:  a1) for each sponsoring brand of the set of sponsoring brands, serving  data defining a screen of such sponsoring brand representative by which the sponsoring brand representative can specify at least a specified subset of the first set of activities and a corresponding offer, the specified subset being monitored by corresponding triggers;  and  a3) causing display, of data characterizing the offer for the activity, on client of a set of audience provider representatives;  b. storing, for each audience provider representative accepting the offer of a given sponsoring brand, an audience provider selection that establishes a set of defining a correspondence between at least one member of the specified subset of activities and such audience provider, so as to define sponsorship by the given sponsoring brand of such audience provider in the set of audience providers. c. for each audience provider representative accepting the offer of the given sponsoring brand, receiving, over a period of time, a set  a participating end-user associated with such audience provider, and, responsive to the stored selection by such audience provider, associating,  with the account of the given sponsoring brand and relaying the according to instructions provided on behalf of such audience provider”
The “providing, serving, causing, accepting”  limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The process for providing a brand sponsorship environment.
Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. The claim recites the combination of additional elements of, “a2) receiving and storing data, of such sponsoring brand representative, defining the specified subset of activities and the corresponding offer” and other supplementary elements 
“trigger-monitorable activities”,  “platform implementing processes” , “over a network, by the server, the server coupled to a storage system and coupled to the network” and “over the network and storing by the server”, “screen on a client computer”, 
“wherein at least one of all of the trigger-monitorable activities in the specified subset utilizes a Physical Trigger;”;  “client computers”, ” a set of linkages”, “set of triggers”, 
These additional and supplementary elements support  the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner for providing a brand sponsorship environment. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 8: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a computer-readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? Yes. Because the same reasons pointed above.  The claim is eligible.
Dependent claims 2-7 and 9-14, the claims recite elements such as
“each audience provider, the reward that can be offered to the participating end user is participation in a specified subset of trigger-monitorable activities defined by such sponsoring brand”, “(ii) each linkage defines a correspondence between at least one trigger monitorable activity attributable to a member of the set of audience providers and at least one trigger, attributable to such sponsoring brand”,” targeted action is visiting by the participating end user”, “targeted action is purchasing”; “token is implemented in a receipt”; “digital location is identified by a URL”, etc.  These elements contribute to integrate the system of organizing human activity into a practical application. The claims are eligible.
Regarding to prior art, the closest prior art of record is US Patents No. 8515875 (Murray ) in view of USPG. Pub. No.  20150081417 (Golden).
Murray discloses a sponsorship system Fig 1 and trigger-monitorable activity, on client computers of a set of audience provider representatives (“Update sponsorship data to reflect that area is now sponsored by a user associated with a related corporation”, element 740 Fig. 7 . See also Fig. 6 element 630 and  Col 10:46-51.
“After the user becomes a sponsor, the sponsorship module 145A may permit the user to interact with other sponsors and adjacent sponsorship areas, may provide content like targeted …. may also allow the sponsor to select funded activities for that sponsor's land ….”, 7:59-67,
 “(3) FIG. 1 shows a block diagram depicting a networked sponsorship system for facilitating sponsorship activity by a user in accordance with at least one embodiment of the invention….”, 2:23-25, Fig. 1. See also Fig. 5 and associated disclosure.
See also trigger-monitorable activities see at least ,“(79) For example, Starbucks may indicate that each cup of coffee sold or each use of a coupon will result in the sponsoring of an area identified by Starbucks or identified by the purchaser]. Starbucks or the sponsorship platform 140 may assign a registration number to each cup of coffee that can be used to identify a sponsored area following a sale of a cup of coffee. At step 720, the sponsorship platform 140 may allocate sufficient area to be sponsored by the subsequent purchase of a product/service. Allocation may be done by a corporation pre-purchasing the sponsored areas needed, or the sponsorship platform 140 apportioning the sponsored space as needed and at any time.
(80) At step 730, the sponsorship platform 140 receives an indication that a product/service affiliated with a corporation has been purchased or registered. Data may be transmitted from a user device platform 120 or a third party platform 130 to the sponsorship platform 140 to verify that a customer has purchased or used a product/service associated with sponsorship of an area. In one embodiment, a user may input a registration code (e.g., promotional code on a receipt, bar code on label or other identifying information) at a third-party webpage or a web interface provided by the sponsorship platform 140”, 10:65-67, 11:1-29.
Golden discloses, “… The specification data for each brand engagement advertising campaign includes data indicating at least one brand engagement advertising activity and a group incentive for the associated brand engagement [Examiner interprets as trigger-monitorable activities and a corresponding offer] advertising campaign…”, paragraph 7..
but the references fail to teach at least:
subset of the first set of trigger-monitorable activities and a corresponding offer,
wherein at least one of all of the trigger-monitorable activities in the specified subset utilizes a Physical Trigger;
Moreover, the missing claimed elements from the combination  Murray and Golden are  not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

“Online games and e-business: Architecture for integrating business models and services into online games”. IEEE. 01-Jan-2006. This paper discloses online games are the future of the interactive entertainment industry. The idea of integrating business services into online games holds a number of exciting possibilities for new business models, new markets, and new growth. The paper describes an architecture, Business Integration for Games, and an implementation prototype, for integrating online games with business services. The paper also describes a demonstration system that embeds our prototype into the popular first-person-shooter game Quake II™.

US PG. Pub. No.  8813125 Method and apparatus for browsing using alternative linkbases. This publication discloses  navigating hypermedia using multiple coordinated input/output device sets. Disclosed systems and methods allow a user and/or an author to control what resources are presented on which device sets (whether they are integrated or not), and provide for coordinating browsing activities to enable such a user interface to be employed across multiple independent systems. Disclosed systems and methods also support new and enriched aspects and applications of hypermedia browsing and related business activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        +7/14/2022